Citation Nr: 1708533	
Decision Date: 03/20/17    Archive Date: 04/03/17

DOCKET NO.  07-24 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to an evaluation in excess of 10 percent for a left hip contusion and strain with residuals.  

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Veteran represented by:	North Carolina Division of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Wulff, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1989 to March 1990 and from January 1991 to September 1991.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.  In that decision, the RO continued a 10 percent evaluation for the Veteran's service-connected left hip contusion and strain with residuals.  

The Veteran testified at a hearing before the undersigned Veterans Law Judge in May 2010.  A transcript of that proceeding is associated with the record.   
 
In July 2010, the Board remanded the issue of entitlement to an evaluation in excess of 10 percent for a left hip contusion and strain with residuals for further development.  The Board subsequently denied the claim in December 2011.  

In September 2013, the Veteran was notified of his opportunity for a new decision and Board hearing in light of Bryant v. Shinseki, 23 Vet. App. 488 (2010).  The Veteran requested to have the Board vacate its prior decision and issue a new one in its place after a new hearing had been conducted.  

In June 2014, the Board vacated the December 2011 decision that denied entitlement to an evaluation in excess of 10 percent for a left hip contusion and strain with residuals.  

The Veteran testified at another hearing before the undersigned Veterans Law Judge in September 2014.  A transcript of that proceeding is associated with the record.  The record was also held open for 60 days in order to allow the Veteran and his representative additional time to submit medical records.  However, the Veteran did not submit additional evidence thereafter. 

In May 2015, the Board remanded the case for further development.  The case has since been returned to the Board for appellate review.  

The Board also notes that the Veteran submitted a timely notice of disagreement (NOD) with a November 2016 rating decision, which denied entitlement to an increased evaluation for bilateral foot tinea pedis. See November 2016 NOD. Similarly, he submitted a timely notice of disagreement for the denial of service connection for diabetes mellitus in a June 2016 rating decision. See June 2016 NOD.  However, the claims file and the Veterans Appeals Control and Locator System (VACOLS) show that the RO has acknowledged receipt of those NODs and is processing the appeals.  Therefore, a remand for the issuance of a statement of the case (SOC) is not required at this time. See Manlincon v. West, 12 Vet. App. 238   (1999) (finding that if an NOD remains unprocessed, a remand is required for issuance of an SOC).

This appeal was processed using the Virtual VA and the Veterans Benefits Management System (VBMS) electronic claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran was afforded a VA examination in connection with his claim for an increased evaluation for his service-connected left hip disability in June 2016.  However, in light of a recent decision issued by the United States Court of appeals for Veterans Claims (Court), Correia v. McDonald, 28 Vet. App. 158 (2016), a remand is required.  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The June 2016 VA examination did not include range of motion testing on passive motion and in weight-bearing positions.  Moreover, the examiner indicated that she did not review the Veteran's claims file.  Therefore, a remand is required to obtain an additional VA examination. 

The examiner will also be able to determine whether it is possible to provide a retrospective medical opinion for the other VA examinations conducted during the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (when there is an absence of medical evidence during a certain period of time, a retroactive medical evaluation may be warranted).  

Moreover, the Board finds that the issue of entitlement to TDIU is inextricably intertwined with the increased rating claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (noting that two issues are inextricably intertwined when the adjudication of one issue could have significant impact on the other issue). 

Lastly, the Board notes that additional evidence has been received since the last supplemental statement of the case (SSOC).  On remand, the AOJ will have the opportunity to consider such evidence in the first instance. 

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected left hip disability.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also obtain any outstanding VA medical records.

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the current severity and manifestations of his service-connected left hip contusion and strain with residuals.  

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should state this with a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability.  In particular, the examiner should provide the range of motion in degrees for the Veteran's left and right hips.  In so doing, the examiner should test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The examiner should also indicate whether there is any form of ankylosis.  In addition, the examiner should state whether there is malunion of the left femur with slight knee or hip disability, moderate knee or hip disability, or marked knee or hip disability; whether there is a fracture of the neck of the left femur with a false joint; and whether there is a nonunion from a fracture of the shaft or anatomical neck of the left femur with or without loose motion.  He or she should also state whether there Veteran has a flail joint.

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability (including additional limitation of motion) due to these factors.  

Further, the VA examiner should comment as to whether range of motion measurements for active motion, passive motion, weight-bearing, and/or nonweight-bearing can be estimated for the other VA examinations conducted during the appeal period.  See, e.g. July 2006, June 2007, and January 2011 VA examination reports.  If the examiner is unable to provide a retrospective opinion as to these specific range of motion findings, he or she should clearly explain so in the report.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

3.  The AOJ should review the examination report to ensure that it is in compliance with this remand.  If the report is deficient in any manner, the AOJ should implement corrective procedures.  

4.  After completing the above actions and any other development as may be indicated as a consequence of the actions taken in the preceding paragraphs, the claims should be reviewed by the AOJ on the basis of additional evidence.  

If the benefits sought are not granted, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2015), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




